DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	The term “primary particle size” will be interpreted to mean “particle size” unless otherwise stated and supported.  From the prior art (see Dankers, et al. “Determination of primary particle size distribution. . “) this terms is meant to distinguish from agglomerated particles.
Claim Objections
Claims 2, 3 are objected to because of the following informalities:  
	Claim 2, line 2, “the zeolite” should be “the Cu-containing zeolite”.
	Claim 3, line 2, “the zeolite” should be “the Cu-containing zeolite”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 says that “a primary particle size” of the Cu-containing zeolite is equal to or less than 0.5 µm.  Claim 2 depends from Claim 1, which says that 50% of the particle size of the zeolite is equal to or less than 2 µm.  This means that 50% of the zeolite particles can be greater than 0.5 µm and up to 2 µm.  However, if “primary particle size” of Claim 1 means all the particles, then Claim 1 can have all the particles only as big as 0.5 µm, while Claim 2 states that 50% of the particles can be as big as 2 µm. The same is true for Claim 3, which has the bigger size range of 2.5µm and Claim 4, which has the same size range as Claim 2.
 Claim 1 describes the particle size of the zeolite, which contains Cu.  Cu does not make a significant particle size contribution.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub.: 2011/0143921).
	Claims 1-4 are product claims and therefore the process steps in Claims 1-4 are product-by-process features.  
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Hao meets the requirements of the claimed product, Hao clearly meets the requirements of the present claim.
	Hao describes a catalyst containing copper and a zeolite (para. 15), which is present as a washcoat on a substrate (para. 14, Fig. 3A, 3B, 34).    The substrate can be a particulate filter used to trap particulate matter (para. 25, 26) useable with diesel exhaust (para. 30).  
	As to the size, Hao teaches that the catalyst suspension is ground down (para. 39) to an “appropriate particle size” (para. 41, 42).
	The reference does not teach that the particles are milled to a size of 0.5µm or less or the viscosity.  As to these features, see above.  

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub.: 2011/0143921) and in view of Han (US Pub.: 2014/0349840) and in view of Sekine (US Pub.: 2018/0133648).
	Hao describes a catalyst containing copper and a zeolite (para. 15), which is present as a washcoat on a substrate (para. 14, Fig. 3A, 3B, 34).    The substrate can be a particulate filter used to trap particulate matter (para. 25, 26) useable with diesel exhaust (para. 30).  
	As to the size, Hao teaches that the catalyst suspension is ground down (para. 39) to an “appropriate particle size” (para. 41, 42).
	The reference does not teach that the particles are milled to a size of 0.5µm or less (Claim 1) or (where 50% of the zeolites are measured by a dynamic light scattering and are less than 2.0, 2.5 µm as described in Claims 2, 3 or 4) or the viscosity feature.  
	Han describes a zeolite-Cu catalyst (see abstract, described as the SCR component) deposited on a substrate, such as a honeycomb or a monolith (para. 24).    As to the size, Han explains that the particle size is pulverized so that the average particle size is from 0.1 to 8 µm (para. 26).  As to the viscosity, Han explains that the viscosity of the slurry may be adjusted in order to adjust the amount of supported catalyst (para. 26).  The average feature of Han is considered to meet the “50% particle size” feature of the claims.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the average catalyst particle size to 0.1 to 8 µm, as taught by Han for use with Hao because this particle size range is known to be effective for use as a catalyst coating on a substrate used for NOx reduction.
	As to the viscosity, Han explains that the viscosity of the slurry may be adjusted in order to adjust the amount of supported catalyst, but does not describe the specific viscosity range.
	Sekine describes a catalyst used for exhaust gas purification (title, abstract), which can be an SCR (para. 63, 62).  Sekine explains that the viscosity of the catalyst slurry is an important factor based on the average filling ratios of the catalyst layers (para. 73).  Sekine explains that the catalyst slurry viscosity can be adjusted such that the slurry easily flows in large pores and hardly flows in small pores (para. 73).  As an example to this, Sekine describes a viscosity of 1 to 30 mPas or less (para. 73).  Although Sekine does not specifically state that the viscosity is measured at a temperature of 25 degrees C, since this overlaps an ambient range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature measured (if not otherwise specified) is at ambient temperature.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the catalyst viscosity to a range of 1 to 30mPas, as 
 	As to the addition feature of measuring the particles of dynamic light scattering, although the references do not teach how the particle sizes are determined, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any known means of measuring particle size would be effective for determining the catalyst particle size.

	As to Claim 3, Hao teaches that the catalyst suspension is ground down (para. 39) to an “appropriate particle size” (para. 41, 42).  In their invention, Han explains that the particle size is pulverized so that the average particle size is from 0.1 to 8 µm (para. 26).  Although Han does not teach that 90% of the particles are within the range of less than 2.5µm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that particle size is an optimizable feature.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, Han and Sekine as applied to claim 1 above, and further in view of Boorse (US Pat.: 8663587).
Boorse describes a catalyzed soot filter (title) made with SCR catalysts (col. 3, lines 15-20).  The reference explains that the SCR catalysts may be in ratio to the mean pore diameters in a range of 0.5 to 50 (col. 7, lines 35-37) where the mean pore diameters range in size from 1µm to 25µm (col. 6, lines 55-60).  Boorse explains that some of the catalyst may be embedded into the pores of the filter wall (col. 3, lines 22-27) and other catalysts may be designed to just 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the SCR catalyst size to a range of 0.5 to 375 µm, as taught by Boorse for use with Hao, Han and Sekine based on the desired catalyst deposition relative to the wall filter and the pore sizes of the wall filter substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 25, 2022